Exhibit 10.8 VIA DHL EXPRESS MAIL AND ELECTRONIC MAIL Mr. Amechi Akpom April 16, 2009 Department of Contracts and Grants University of Southern California 837 Downey Way, Room 330 Los Angeles, CA 90089-1147 Dear Mr. Akpom: We are in receipt of your letter of April 7, 2009 concerning our sponsored research project entitled, "Thin Film Solid State Organic Energy Conversion" which began May 1, 2006 subject to the research agreement between Global Photonic Energy Corporation (GPEC ) and the University of Southern California (USC) with an effective date of January 1, 2006 (the "Sponsored Research Agreement"). As you have requested this letter authorizes: 1. An extension of the research project, as outlined in "Continuation Funding: Thin Film Solid State Organic Energy Conversion Devices" proposal, under our Sponsored Research Agreement, 2. The necessary budgeted funding amount for the research project extension of $6,338,341, and 3. An extension of the Sponsored Research Agreement's Period of Performance to include May 1, 2009 through April 30, 2014. We trust that you agree with the above. Please indicate your agreement by signing below and returning a copy with your original signature to me via overnight package. Regards /s/ Aaron L. Wadell Aaron L. Wadell Chief Operating Officer GLOBAL PHOTONIC ENERGY CORPORATION Mr. Amechi Akpom April 16, 2009 Page 2 AGREED The University of Southern California Signed: /s/ Jean Chan Name: Jean Chan Title: Sr. Contract & Grant Administrator Department of Contracts & Grants Date: 4/29/09 cc: Dean L. Ledger — GPEC Amy B. Kornafel - GPEC Dr. Mark Thompson - USC
